

117 S1037 ES: Manufacturing.gov Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1037IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the establishment of a section of the website of the Department of Commerce that shall serve as the primary hub for information relating to Federal manufacturing programs, and for other purposes.1.Short titleThis Act may be cited as the Manufacturing.gov Act.2.Manufacturing.gov hub(a)DefinitionIn this section, the term Secretary means the Secretary of Commerce.(b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary, in coordination with the Chief Information Officer of the Department of Commerce, shall modify the manufacturing.gov website by establishing a section of the website to be known as the manufacturing.gov hub.(c)FunctionsThe manufacturing.gov hub established under subsection (b) shall—(1)serve as the primary hub for information relating to every Federal manufacturing program, including the programs identified in the report of the Government Accountability Office entitled U.S. Manufacturing (GAO 17–240), published on March 28, 2017;(2)provide the contact information of relevant program offices carrying out the Federal manufacturing programs described in paragraph (1);(3)provide an avenue for public input and feedback relating to— (A)the functionality of the website of the Department of Commerce; (B)the Federal manufacturing programs described in paragraph (1); and(C)any other manufacturing-related challenges experienced by manufacturers in the United States;(4)establish web pages within the hub that shall focus on—(A)technology and research and development;(B)trade;(C)workforce development and training;(D)industrial commons and supply chains; and(E)small and medium manufacturers; and(5)use machine learning to— (A)identify frequently asked questions; and (B)disseminate to the public answers to the questions identified under subparagraph (A).(d)No additional fundsNo additional funds are authorized to be appropriated for the purpose of carrying out this section. The Secretary shall carry out this section using amounts otherwise available to the Secretary for such purposes. Passed the Senate September 30, 2021.Secretary